Title: From George Washington to Anthony Whitting, 14 November 1792
From: Washington, George
To: Whitting, Anthony



Mr Whiting,
Philadelphia Novr 14th 1792

Your letter of the 9th came to my hands last night, and though I am much hurried, will briefly observe, that I had rather repair my Seins, and fish myself, than hire the landing with the Negros. If a good price could be obtained for the Landing without the Negros, and an express prohibition of Waggons coming thither, I should like, & would prefer that. But at any rate repair, & keep the Seins dry and out of the way of Mice, that you may have an alternative. In the mean while, give it out, and make it as public as you can, that the landing alone, or landing and Boat, (with the prohibition above) is to be Rented; but that the Person renting is to furnish me with a certain quantity of Shad & Herring, to be specified, in the early part of the Season. Or if the Boat is reserved, I could easily catch what fish I should want at the landing by Bishops House; which used to be, and no doubt still is, a good fishery. If after giving this notice, and enquiring what Colo. Mason used to receive for his best landing, and what others, on both sides of the River get for theirs, you should have an Offer from a person of good character, & in whom confidence could be placed, similar to what is given for the best—I would advise you to take it. and either secure the fish wanted for my own use from them—or reserve the Boat, & catch for yourself at the Mansion House.
It will no doubt occur to you, when you are making enquiry into the Rent received by Colo. Mason & others, whether the Landings are furnished with convenient & secure houses, as mine is, for securing and preserving the Fish; and make the difference in the price if they are not, which these are entitled to.
It is not in my power to fix a Rent or hire for the Landing, because I do not know the usual price of the best, with the conveniences mine have; and this I must take, or not Rent. Take care, if you should hire it, to stipulate that the person hiring shall have

nothing to do with the Shore after the Shad & Herring Season is over—nor with the Houses beyond a limited time; otherwise, I might sustain unexpected inconveniences.
I presume, it would be better for me to take £25 for the Stallion than have him to Winter & therefore consent to its being done.
Among other reasons for not hiring my hands with the Shore is, that I do not want to take them so long from the ground I wish to get in prime order in, and between the Old Clover lot and H——Hole. I am Your friend & well wisher

Go: Washington

